Citation Nr: 9930988	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-10 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's award of disability compensation was 
properly terminated for periods in 1994 and 1995 due to his 
hospitalization by the Department of Veterans Affairs while 
having an estate in excess of $1,500.  


REPRESENTATION

Appellant represented by:	Charles A. Lee, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.  In December 1995 the Department of Veterans Affairs 
(VA) Regional Office terminated the veteran's award of 
disability compensation effective from October 1, 1995, to 
November 2, 1995, since he was hospitalized at a VA hospital; 
his service-connected psychiatric condition was rated 
100 percent disabling; he was incompetent for VA purposes; 
and he had no dependents.  This action created an overpayment 
of $1,883.76.  In October 1996 the veteran's disability 
compensation was again terminated from March 1 to March 17, 
1994, and from June 1 to June 27, 1994, due to his 
hospitalization at a VA medical center.  These actions 
created an additional overpayment of $2,693.60 increasing the 
amount of the overpayment to $4,367.36.  The appellant 
appealed from the foregoing terminations of the veteran's 
disability compensation.  The case is now before the Board 
for appellate consideration.  

The record reflects that the appellant submitted a request 
for waiver of recovery of the overpayment of $4,367.36 and in 
March 1997 the Regional Office Committee on Waivers and 
Compromises denied the request.  The appellant disagreed with 
that decision and in November 1998 he was sent a statement of 
the case on the question of waiver of recovery of the 
overpayment.  However, a substantive appeal is not of record.  
Thus, that matter is not in an appellate status, and will not 
be considered by the Board.  

The record also reflects that in June 1997 the regional 
office terminated the veteran's award of disability 
compensation from March 1 to March 7, 1997, and from April 1 
to May 7, 1997, based on his VA hospitalization.  This action 
resulted in an overpayment of $2,693.60.  In February 1998 
the regional office terminated the veteran's award of 
disability compensation effective August 1, 1997, since he 
was being maintained in a VA contract nursing home as of July 
9, 1997.  This action created an additional overpayment of 
$11,624.  The appellant has not submitted a notice of 
disagreement to these actions.  Therefore, they are not in an 
appellate status and cannot be considered by the Board. 

The record further discloses that the veteran was scheduled 
for a hearing before a member of the Board sitting at the 
regional office in July 1999.  However, he failed to report 
for the hearing. Accordingly, since it appears that the 
appellant no longer wishes to have a hearing before the 
Board, the Board will proceed with the decision in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The veteran has established service connection for a 
psychiatric condition that has been rated 100 percent 
disabling for many years.  He has also been considered 
incompetent for VA purposes for many years.  He is not 
married and has no children or other dependents.  

3.  In September 1995 the regional office received 
information that as of May 1995 the veteran's estate was 
$109,721.04.  

4.  In December 1995 the regional office terminated the 
veteran's award of disability compensation from October 1 to 
November 2, 1995, since he was hospitalized in a VA hospital.  
This action resulted in an overpayment of $1,883.76.  

5.  In October 1996 the regional office again terminated the 
veteran's award of disability compensation from March 1 to 
March 17, 1994, and from June 1 to June 27, 1994, since he 
was hospitalized by the Veterans Administration from 
February 13 to March 16,1994, and from May 9 to June 26, 
1994.  These actions resulted in an additional overpayment of 
$2,483.60.  


CONCLUSION OF LAW

Since the veteran was rated incompetent by the VA for a 
mental illness, was hospitalized by the VA and had no 
dependents, he was not entitled to disability compensation 
from October 1 to November 2, 1995, and from March 1 to 
March 17, 1994, and June 1 to June 27, 1994, due to the size 
of his estate.  38 U.S.C.A. §§ 5107, 5503 (West 1991); 
38 C.F.R. § 3.557(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

Where a veteran is rated incompetent by the VA by reason of 
mental illness and has neither a spouse nor a child and is 
hospitalized, institutionalized or domiciled by the United 
States or any political subdivision with or without charge, 
and has an estate, derived from any source, which equals or 
exceeds $1,500, further payments of pension, compensation or 
emergency officers retirement pay will not be made (with an 
exception which is not pertinent) until the estate is reduced 
to $500.  38 U.S.C.A. § 5503; 38 C.F.R. § 3.557(b).  

In this case, the record reflects that the veteran has 
established service connection for a psychiatric condition 
that has been rated 100 percent disabling for many years.  He 
has also been considered incompetent for VA purposes for many 
years.  He is not married and has no children or other 
dependents.  

Information received by the regional office in September 1995 
reflects that as of May 1995 the veteran's estate was 
$109,721.04.  It was noted that he had been admitted to a VA 
medical center on September 1, 1995.  

In December 1995 the regional office terminated the veteran's 
award of disability compensation effective October 1, 1995, 
and reinstated the award effective November 2, 1995.  This 
action resulted in an overpayment of $1,883.76.  

In August 1996, the regional office received information that 
the veteran had been hospitalized by the VA from February 13 
to March 17, 1994 and from May 9 to June 26, 1994.  In 
October 1996 his award was terminated from March 1 to 
March 17, 1994 and from June 1 to June 27, 1994.  These 
actions created an additional overpayment of $2,483.60, 
increasing the overpayment to $4,367.36.  

The information of record reflects that for the periods when 
the veteran's VA disability compensation was terminated due 
to his hospitalization at a VA medical center, his estate was 
well in excess of $1,500.  Termination of compensation 
benefits under such circumstances is required by the cited 
statute and, given the clarity of the statute and the 
pertinent facts, it would appear that the appeal is of no 
legal merit.  Accordingly, under the circumstances, the Board 
can only conclude that the veteran's award of disability 
compensation was properly terminated during the periods in 
question.  38 U.S.C.A. § 5503; 38 C.F.R. § 3.557(b).  

It has been contended that the veteran's award of VA 
disability compensation should not have been terminated 
since, during the periods when he was hospitalized by the VA, 
it was necessary to maintain his room at a private nursing 
home with the attendant cost for his eventual return to the 
nursing home from the VA hospital.  It is asserted that the 
veteran should not have a double charge for the periods in 
question.  However, as discussed previously, the applicable 
statute and regulation are very specific and provide that, in 
the veteran's circumstances, he is not entitled to VA 
disability compensation while hospitalized at a VA medical 
center.  Such an equitable consideration is not provided for 
within the pertinent law.  Equitable factors may be 
considered in determining whether to waive an overpayment; 
however, for the reasons noted above, that issue is not 
before the Board for consideration at this time.  

It has also been maintained that under the provisions of 
38 U.S.C.A. § 5503(f)(4), a veteran is not liable to the 
United States for any payment in excess of the amount 
permitted unless the Secretary's failure to reduce the 
veteran's pension was the result of a willful concealment by 
the veteran of information necessary to make a reduction in 
the pension.  It is maintained that, in this case, there has 
been no willful concealment by the veteran of any information 
concerning his income and expenses.  As noted by the regional 
office in it's April 1997 letter to the appellant's 
representative, the provisions of that statute do not apply 
to the veteran in this case since it concerns VA pension 
which is a different benefit than VA compensation.  The 
action taken by the regional office to terminate the 
veteran's award of VA disability compensation during the 
periods in question is governed by 38 U.S.C.A. § 5503(b), 
which has no such exception.  


ORDER

The veteran's award of disability compensation was properly 
terminated for the stated periods in 1994 and 1995 due to his 
hospitalization by the VA while having an estate in excess of 
$1,500.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

